                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

STATE OF FLORIDA,

       Plaintiff,

v.                                                      Case No. 6:18-cv-1930-Orl-37DCI

CALVIN MIGUEL DOUGLAS,

      Defendant.
_____________________________________

                                         ORDER

       On November 9, 2018, Defendant attempted to remove a state criminal case

against him to this Court and filed a motion to proceed in forma pauperis (Docs. 1, 2), both

of which he amended on November 20, 2018 (Doc. 5; Doc. 6 (“IFP Motion”)). On referral,

U.S. Magistrate Judge Daniel C. Irick denied the IFP Motion without prejudice and

ordered Defendant to show cause on or before December 14, 2018, why the case should

not be remanded for lack of subject matter jurisdiction. (Doc. 7, pp. 3–4 (“OSC”).)

Magistrate Judge Irick warned that failure to respond to the OSC and file a renewed

motion to proceed in forma pauperis may result in the case being remanded without

further warning. (Id. at 4.) As Defendant failed to timely comply with the OSC, Magistrate

Judge Irick now recommends remanding this action to state court. (Doc. 8, p. 2 (“R&R”).)

       The parties did not object to the R&R, and the time for doing so has now passed.

As such, the Court has examined the R&R only for clear error. See Wiand v. Wells Fargo

Bank, N.A., No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D. Fla. Jan. 28, 2016); see


                                            -1-
also Marcort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). Finding no such error, the

Court concludes that the R&R is due to be adopted in its entirety.

       Accordingly, it is hereby ORDERED AND ADJUDGED:

       1.     U.S. Magistrate Judge Daniel C. Irick’s Report and Recommendation (Doc.

              8) is ADOPTED, CONFIRMED, and made a part of this Order.

       2.     This case is REMANDED to the County Court, for the Ninth Judicial

              Circuit, in and for Orange County, Florida.

       3.     The Clerk is DIRECTED to CLOSE the file.

       DONE AND ORDERED in Chambers in Orlando, Florida, on February 20, 2019.




Copies to:
Pro se Party
The County Court, for the Ninth Judicial Circuit,
in and for Orange County, Florida.




                                             -2-
